Citation Nr: 0026926	
Decision Date: 10/10/00    Archive Date: 10/19/00	

DOCKET NO.  99-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to disability compensation for aggravation of a 
left knee disorder pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000).  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1974 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  


FINDING OF FACT

The claim for disability compensation for aggravation of a 
left knee disorder as the result of VA hospitalization, 
medical or surgical treatment, is not plausible.  


CONCLUSION OF LAW

The claim for disability compensation for aggravation of a 
left knee disorder as a result of VA hospitalization, medical 
or surgical treatment, pursuant to 38 U.S.C.A. § 1151, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).  38 U.S.C.A. 
§ 1151 has recently been amended, and the amended statute 
indicates that a showing of negligence or fault is necessary 
for recovery for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 513 U. S. 115 
(1994); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In the present case, the veteran filed his claim in 
October 1998.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared to the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, and examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).  

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual" that the claim is well grounded; 
that is, the claim must be plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460 (1999); Grottveit v. Brown, 
5 Vet. App. 91-93 (1993).  

In this case, the veteran has asserted that following surgery 
on his left knee at a VA facility in January 1997, a physical 
therapist forced him to get out of bed too soon and walk, 
resulting in a tear of the meniscus in the left knee.  

The record reflects that in December 1996 the veteran was 
hospitalized at a VA facility with a long history of left 
knee pain and catching.  There was one-plus effusion of the 
left knee and postmedial joint line tenderness.  The initial 
impression was left knee meniscal tear.  The veteran 
underwent arthroscopic surgery on December 18, 1996.  The 
preoperative diagnosis was left knee meniscal tear and the 
postoperative diagnosis was left knee Grade IV chondromalacia 
of the trochlear groove.  There was no evidence of tear of 
the meniscus.  

A December 20, 1996, VA treatment record reflects that the 
veteran had remained hospitalized overnight following his 
surgery and then was discharged.  He reported increased 
swelling in his knee.  On examination there was some 
generalized edema and the knee was generally tender to 
palpation although not remarkably so.  The impression was 
postoperative pain and redness of the left knee and it was 
not believed that there was any need for admission at that 
time. The veteran was seen again on December 21, 1996, with 
complaints of pain and swelling in the left knee.  There was 
three-plus effusion.  The impression was status post 
arthroscopic surgery with no evidence of infection.  He was 
seen again on December 24, 1996.  The veteran reported that 
he had been walking on his knee a lot that day and that the 
swelling in his knee was getting better.  The assessment was 
postoperative knee pain.  He was seen again on January 7, 
1997, with complaints of scar tissue on his left knee.  The 
impression included that overall he was doing fairly well 
with the left knee arthroscopy procedure.  

The veteran was seen at a VA facility in October and 
December 1997.  These records indicate that the veteran 
continued to complain of knee pain..  A meniscal tear or 
other significant pathology was suspected.  In January 1998 
an MRI was accomplished.  The report of the MRI reflects that 
there was left medial meniscus tear involving the posterior 
horn and body of the meniscus.  

In this case the medical evidence of record reflects that the 
veteran underwent an arthroscopic procedure on his left knee 
at a VA facility in December 1996.  The record indicates that 
he had complaints regarding his left knee in 1997 and in 
January 1998 an MRI indicated that there was a tear of the 
left medial meniscus.  Therefore, there is competent medical 
evidence of a tear of the medial meniscus, but there is no 
competent medical evidence of record relating any specific 
left knee disability or aggravation of a left knee 
disability, including a tear of the left medial meniscus, to 
treatment or surgery at a VA facility.  The only evidence of 
record supporting a nexus between the veteran's claimed 
medial meniscus tear or any aggravation of a left knee 
disability is his lay opinion, and while this opinion is 
presumed credible for purposes of this determination, he has 
not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  See Grottveit at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of a left knee disorder as a result of VA 
hospitalization and treatment is well grounded.  Given the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F. 3d 
1464, 1467-68 (1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
with respect to the above discussed claim.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  



ORDER

Evidence of a well-grounded claim for entitlement to 
compensation for aggravation of a left knee disorder as a 
result of VA hospitalization, medical or surgical care, 
pursuant to the provisions of 38 U.S.C.A. § 1151, not having 
been submitted, the appeal is denied.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals




 


